STATE OF MICHIGAN

                            COURT OF APPEALS



MONASSER OMIAN,                                                     FOR PUBLICATION
                                                                    February 26, 2015
               Plaintiff-Appellee,

v                                                                   No. 310743
                                                                    Michigan Compensation
                                                                    Appellate Commission
CHRYSLER GROUP, LLC,                                                LC No. 10-000099

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and WILDER and STEPHENS, JJ.

STEPHENS, J. (concurring)

        I agree with the majority that the MCAC operated under the wrong legal framework,
DiBenedetto, 461 Mich at 401-402, for failing to address the magistrate’s decision to exclude not
only the indictment but any witnesses who could testify to the facts which gave rise to that
indictment. I agree with the dissent that the ability to engage in illegal activity does not equate
with the ability to earn wages within the meaning of the statute. However, I cannot say that the
physical and mental efforts required in every illegal activity have no bearing on an individual’s
ability to earn legal wages or perform work. For example, while passively laundering funds
would not likely translate into evidence of the ability to engage in legal work, managing those
laundered funds by arranging for transfers, keeping records of the transactions, and delivering
the funds to third parties could be relevant to the ability to earn legal income. I agree that the
argument here is laced with hyperbole, but the record does provide proof that the defendant
requested and was refused the opportunity to present witnesses to testify to the facts underlying
the indictment. Whether upon review the MCAC will find that the magistrate’s decision to
decline to admit such evidence was in error remains to be seen. However, because I cannot
make a finding as a matter of law that the evidence has no legal relevance I concur that the
MCAC should review the issue.



                                                            /s/ Cynthia Diane Stephens




                                                -1-